— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered February 20, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the verdict. The minor discrepancies in the testimony of the People’s witnesses do not render their testimony incredible as a matter of law (see, People v Gruttola, 43 NY2d 116). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Bleakley, 69 NY2d 490, 495; People v Gaimari, 176 NY 84, 94). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was prejudiced by a witness’s brief and ambiguous mention of an uncharged crime is unpreserved for appellate review because the defendant consented to the curative instructions which were given and requested no further instructions or a mistrial (see, People v Medina, 53 NY2d 951, 953; People v Stevens, 185 AD2d 906; People v Perez, 162 AD2d 477; People v Guy, 121 AD2d 741, 742).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.